                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


BULLDOG EXCAVATING, LLC

                             Plaintiff,

v.                                              CIVIL ACTION NO. 2:20-cv-00021

RUDD EQUIPMENT CO., INC.,

                             Defendant.



                        MEMORANDUM OPINION AND ORDER

          Pending before the court is a Motion to Remand the Case to the Circuit Court

of Mingo Country filed by Plaintiff, Bulldog Excavating, LLC (“Bulldog”). [ECF No.

5]. Defendant, Rudd Equipment Co., Inc. (“Rudd Equipment”), has responded [ECF

No. 7] and the matter is now ripe for adjudication. The Motion is GRANTED for the

reasons that follow.

     I.      Introduction
          Plaintiff asserts a claim against Defendant for breach of contract, filing a

Complaint in the Circuit Court of Mingo County, West Virginia. Plaintiff alleges that

Defendant failed to repair trucks as it was required to pursuant to a contract.

Defendant filed its Answer to Complaint and Counterclaim, which asserted a breach

of contract and failure to pay for services performed by Rudd Equipment.

          On January 9, 2020, Defendant filed a Notice of Removal. [ECF No. 1]. The

basis for the removal is diversity jurisdiction. Plaintiff is a West Virginia company
with a principal office located in Lenore, West Virginia. Defendant is a Kentucky

corporation with a principal office located in Louisville, Kentucky. Plaintiff and

Defendant disagree as to the amount in controversy in this case.

   II.      Legal Standard
         Subject to limited exceptions, a defendant may transfer a case from a state to

federal court if the action is one “of which the district courts of the United States have

original jurisdiction.” 28 U.S.C.A. § 1441(a). Federal district courts have original

jurisdiction of actions between citizens of different states in which the “matter in

controversy” exceeds the value of $75,000. 28 U.S.C.A. § 1332(a). Plaintiff asserts

that, although diversity of citizenship exists, this action is not one of which this court

has original jurisdiction because the matter in controversy does not exceed the value

of $75,000. A district court must remand an action that was removed from state court

“[i]f at any time before final judgment it appears that the district court lacks subject

matter jurisdiction.” 28 U.S.C.A. § 1447(c).

   III.     Discussion
         The sole issue before the court is whether the amount in controversy meets the

jurisdictional minimum of more than $75,000. In cases in which a defendant removes

a case from state court asserting diversity jurisdiction, the defendant must “prove by

a preponderance of the evidence that the value of the matter in controversy exceeds

the jurisdictional amount.” Id; see also Ross v. Prudential Ins. Co. of Am., No. 2:19-

CV-00358, 2019 WL 5268679, at *2 (S.D.W. Va. Oct. 17, 2019).

         In evaluating a party’s claim to federal jurisdiction, a court should look to the

circumstances as they existed at the time the notice of removal was filed. See

                                             2
Dennison v. Carolina Payday Loans, Inc., 549 F.3d 941, 943 (4th Cir. 2008). The value

of the matter in controversy is determined by considering the judgment that would

be entered if plaintiff prevailed on the merits. Healy v. Ratta, 292 U.S. 263, 267 (1934)

(“The controversy here is that defined by the pleadings, and the matter in controversy

does not embrace more than the right asserted.”).

      Here, Defendant has failed to prove by the preponderance of the evidence that

at the time of removal the amount in controversy was more than $75,000. Plaintiff’s

Complaint claims the amount in controversy is “$72,000.00 for revenue lost due to its

breach of contract.” Pl.’s Compl. Ex. A, ¶ 30 [ECF No. 7–1]. And importantly, Plaintiff

responded to interrogatories unequivocally admitting that “the amount in

controversy does not exceed the sum or value of $75,000, exclusive of interest and

costs” and that “the sum or value of the monetary damages sought in this action does

not exceed $75,000.” Pl.’s Res. To Def.’s First Set of Interrog. Ex. C, 7 [ECF No. 7–3].

      Plaintiff declined to stipulate to the amount in controversy, arguing that such

a stipulation would be unnecessary and duplicative with its interrogatory responses.

Defendant argues that courts often consider refusals to stipulate to the amount in

controversy as an important factor in denying motions to remand. See e.g., Karnes v.

Outback Steakhouse of Fla., LLC, No. CV 1:15-13441, 2016 WL 3661557, at *4

(S.D.W. Va. July 5, 2016). But Plaintiff’s response to interrogatories makes this case

dissimilar from the case in Karnes where the court denied a plaintiff’s motion to

remand because the plaintiff refused to stipulate that any potential recovery would

be limited to $75,000 and the plaintiff’s settlement demand letter listed $93,500.00



                                           3
in damages. See id. In this case, plaintiff explicitly agrees in interrogatories that the

amount is $75,000 or less. Thus, the preponderance of the evidence does not

demonstrate that the amount in controversy has met the jurisdictional threshold.

   IV.     Conclusion

         The court GRANTS Plaintiff’s Motion to Remand. The court DIRECTS the

Clerk to send a copy of this Order to counsel of record and any unrepresented party.




                                         ENTER:       March 6, 2020




                                           4
